Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The RCE on 7/23/2021 has been received.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The IDS submissions on 7/26/2021 and 10/18/2021 have been reviewed and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant has amended the independent claims to state “wherein the opcode is to indicate execution circuitry is to…” which seems to be a near verbatim copy of the language that immediately follows. It’s unclear what the intention of this limitation is or how it further limits the claims over what previously existed. In similar cases Applicant has then cancelled the bulk of the execution limitation and simply replaced it with something along the lines of “execution circuitry to execute the decoded instruction according to the opcode” but no such amendment was made here.  For the purpose of examination Examiner will interpret the claims are written but clarification is requested.
Applicant makes use of the infinitive form of the verb, e.g. “to execute”, in an almost exclusive fashion.  The language of the claims have raised the issue of what the claims cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.  It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 13) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1311, the specific memory operations circuitry 1325, the execution circuitry 2108, or something else?  The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to emulate different systems and in this specific case, given that the majority of the claim limitations are functional and purely in the future tense / infinitive form, it remains unclear what exactly the claims do and do not cover.  While there is nothing against infinitive form use in of itself, the concern here is that nearly every element of the claim is predicated on some infinitive form which is a future speculative action when used to define potential patentable weight.  When dealing with limitations using a similar phrase, “configured to”, the claims should be evaluated in light of the specification and whether or not the specification makes it clear that the elements are specifically configured or appear merely generic but as noted, the specification doesn’t appear to detail any special aspects of the decoder or execution circuity so the bounds of the claim are unclear, especially with the speculative or future tense of inventive verbs.  For example, does Applicant seek coverage on any and all systems with decoder circuitry and execution circuitry that may be able to execute a matrix load/store operation as claimed – as in the unlimited coverage concern above - or are the claims intended to be limited to a specific hardware that can carry out a specific instruction (e.g. TILESTORE or STTILECFG) itself and/or its decoding/execution?  Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights (See MPEP 2173).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically Applicant has previously amended the independent claims 1, 8, and 15 to state “an identifier of a memory location” which is not supported by the original disclosure. The instruction in question, presumably STTILCFG, is discussed in the specification as having a memory location or address ([0136] “destination memory address”), and not an identifier of a memory location, e.g. indirect addressing.  If Applicant means “address” then the claim should be amended as such.
Applicant has currently amended claim 1 to state “to decode a single instruction” or “decoded single instruction”. Based on the remarks in related applications, for example on page 8 of the remarks on 7/9/2020 in copending application 15/859,271, Examiner interprets ‘single’ to mean “only one” or “not one of several”. In this interpretation the original disclosure lacks support for the amended claim. The original disclosure makes no mention of the decoder being limited to only one instruction and in fact notes other instructions, such as TDPPAIR. While the intention may be to indicate that the operation described herein is carried out over one instruction as opposed to multiple the implication of the amendment is different and not supported. In the interest of compact prosecution, Examiner notes that the use of the transitional phrase ‘comprising’ the claim is open ended so it would be best to 
Applicant has further currently amended claim 1 to state “previous usage” but the limitation is not supported by the original disclosure. The disclosure notes the information is about usage of storage information (e.g. [0135], [0139]) but never indicates if that is prior, current, or future usage and as such narrowing the claims to previous or prior usage is not supported. 
Applicant has currently amended claim 8 to state “performing matrix operations using execution circuity configured according to configuration information” before the rest of the limitations. First, this appears to be from a different embodiment and is not part of the embodiment disclosed with relation to the claimed STTILCFG instruction. Second, the claim presents this as happening prior to the STTILCFG instruction which isn’t disclosed in the original disclosure. Applicant should remove the limitation from the claim.
Claims 2-7, 9-14, and 16-20 depend on claims 1, 8, or 15 and are rejected for the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the loading and storing of information. The limitations are presented in a manner that, under its broadest reasonable interpretation, cover 
This judicial exception is not integrated into a practical application because the claim only recites the generic elements of a processor pipeline (decoder and execution) and the generic format of an instruction. The processor is recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements ate generic computer components. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al., US 7,932,910 (herein Hansen).
As to claim 1, Hansen teaches: An apparatus (C. 3 L. 35; FIG. 1) comprising: decode circuitry to decode a single instruction having an opcode and an identifier of a memory location (FIG. 5, FIG. 6, C. 41 L. 4-15, e.g. pecifer decoding), wherein the opcode is to indicate execution circuitry is to retrieve configuration information about previous usage of storage of the apparatus as two-dimensional data structures to be used by the execution circuitry for matrix operations and store the retrieved configuration information as description data at the memory location (Claim 1); execution circuitry to execute the decoded instruction (FIG. 7, Wide Function Unit) to retrieve configuration information about usage of storage of the apparatus as two-dimensional data structures to be used by the execution circuitry for matrix operations and store the retrieved configuration information as description data at the memory location (Claim 1).  
As to claim 1, Hansen teaches: The apparatus of claim 1, wherein the storage is a plurality of packed data registers and the two-dimensional data structures are overlaid on the plurality of packed data registers (C. 4 L. 2-4).  
As to claim 3, Hansen teaches: The apparatus of claim 1, wherein the storage is a plurality of packed data registers and memory, and the two-dimensional data structures are overlaid on the plurality of packed data registers and memory (C 4. L. 2-4).  
As to claim 4, Hansen teaches: The apparatus of claim 1, wherein the memory location is stored in a scale-index-base format (C. 24. 59-62).  
As to claim 5, Hansen teaches: The apparatus of claim 1, wherein the description data comprises: 1) an index into a table which is to store a number of bytes in a two- dimensional data structure, and bytes per row of the two-dimensional data structure; 2) restart information used in two-dimensional data structure operations; and 3) indications of a number of rows and columns per two-dimensional data structure (C 4 L. 23 lookup table, C. 104. L. 44-48, FIG. 36A, Claim 1).
As to claim 6, Hansen teaches: The apparatus of claim 5, wherein the description data is to further comprise an indication of pairs two-dimensional data structures (C. 20 L. 31-32).  
As to claim 7, Hansen teaches: The apparatus of claim 1, wherein the description data is retrieved from at least one register of the apparatus (Claim 1).
As to claims 8-14, these claims are the method claims corresponding to the apparatus claims 1-7 and are rejected for the same reasons mutatis mutandis. As to claim 8, Hansen further teaches: performing matrix operations using execution circuity configured according to configuration information (FIG. 39A for example, C. 13 L. 42-45 describes some operations of the processor).
As to claims 15-20, these claims are the medium claims corresponding to the apparatus claims 1-6 and are rejected for the same reasons mutatis mutandis.

Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive.  Applicant argues in substance:
Applicant has done its best to provide what is available with respect to dates. If the Office choses to ignore that there is nothing Applicant can do, but Applicant has fulfilled its duty under rule 56.
Applicant has not fulfilled the requirement under rule 98, which sets forth the requirements for the content of an IDS submission. Rule 56 is not in question here.
Applicant also notes that when the MPEP and the law conflict, the law is binding on the Office.
There is no conflict between 37 CFR 1.98 and MPEP 609.04(a). Rule 98 mentions a date must be provided and MPEP 609.04(a) clarifies that the date must include at least the month and year of publication; the MPEP serves to clarify and does not conflict with the rules.
Additionally, lining through a reference that has a date of 2012 or 2015 when the priority date for this application is at least two years later is confusing at best. It is not a case where Applicant could remove those references based on the date. If a more specific date actually mattered that would be a different story, but it does not in the lined out references. As such, the Office's position of following a non-binding MPEP suggestion instead the actual law is perplexing.
The MPEP is clear on this matter when it states “The date of publication supplied must include at least the month and year of publication”. There should be nothing confusing about this. If Applicant does not have a more narrow date they may further avail themselves of the clarification in MPEP 609.04(a) which states “except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.” Applicant is welcome to submit the references in an IDS, and note in the IDS itself that the date is sufficiently earlier. Arguments about this nature are not persuasive.
Claims 1-20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant respectfully disagrees.
This argument is not persuasive. Applicant has not provided a reasonable argument against the rejection, simply noting they disagree without further information. The inclusion of ‘single’ does not resolve matters and as such the rejection stands. 
Claims 1-20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as allegedly failing to comply with the written description requirement. Applicant believes the specification supports the identifier of the address as detailed in, for example, paragraph [0155], [0156], etc.
This argument is not persuasive. [0155] and [0156] do not discuss “an identifier of a memory location” as claimed. As noted in the prior and current rejection, identifier of a memory location is viewed as an indirect addressing, not an address itself. If Applicant means address then the claims should be amended as such.
First, Applicant notes the Office appears to be using a "gist" style rejection when it states the "limitation, at its core..." 
Examiner respectfully disagrees. This was not part of the rejection itself but rather part of the arguments to clarify that the claims appear to be a load/store instruction and that the only seemingly significant aspect of the claims is what the data itself is.
Second, Applicant disagrees with the assertion that the claim limitations "were merely intended use and do not impart patentable distinction." The Office cites MPEP 2111.04 as support for this assertion. When a clause following a "wherein" gives "meaning and purpose" it is limiting. A "whereby" clause is not. Further, "[t]he broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed." The Office Action is not consistent with the MPEP's understanding of the BRI.
Examiner contends that what the data is or is for may be intended use, based specifically with the way the limitations are worded, e.g. “information about usage…to be used by the execution circuitry for matrix operations”, but has for the sake of compact prosecution addressed the limitations as functionally limiting. This was part of a larger discussion to encourage Applicant to disclose how the instruction itself operates rather than what the data is or is for as currently positioned.
It is not any old store. This is the storage of particular information. There is no instruction that the Office has managed to cite that shows the storage of this information. Clearly Hansen does not.
Examiner has not treated the claim as ‘any old store’. The context of the arguments was to note that the instruction is, itself, a store operation and that the distinction between this and ‘any old store’ appears limited to what the data is and is for. Applicant seems to have agreed to this in the above argument. Examiner has not disregarded or ignored these limitations and has provided rejections for the subject matter at hand as well as clarifying remarks. Applicant has and continues to take portions of the argument out of context in isolation in attempts to argue rather than make meaningful amendments. As noted Hansen teaches, in claim 1, a functional unit [execution circuitry] to specify operand registers, a control register, and other information [configuration information] that includes a size and location [about usage] 
Where in this quote is there any copying or storing, etc. of a configuration data? There is none. This is just teeing up data to operate on (which is clear from the paragraph that follows it). Loading data into, for example, registers and then operating on it has been known for decades and is not relevant to anything that is claimed.
The quote, Column 5 lines 1-24, was with regards to a copy operation and provided for further clarity (“Additionally…” last sentence of the first paragraph on page 10) but the rejection was made over claim 1, so arguments about column 5 are not persuasive here. Column 5 is not about the specific configuration data.
Applicant asked the Office to point out where in the above quote there was any text that was relevant to the storing of a configuration. The Office ignored this request which is not answering all material traversed (MPEP 707.07(f)). If this was an oversight, Applicant would like a clearer explanation should this rejection be maintained. If this was not an oversight, Applicant would like to know why the Office is not following its own procedures. Applicant notes that "configuration" appears 8 times and none are relevant to "configuration information about usage of storage of the apparatus as two- dimensional data structures to be used by the execution circuitry for matrix operations" nor the storage thereof.
Examiner respectfully disagrees. The office did not ignore the request, Applicant has chosen to focus only on specific portions of the response for whatever reason. The fact that “configuration” appears only eight times is largely irrelevant as anticipation is not limited to verbatim language. Applicant has provided minimal distinction on what the clarification information actually is, and what is present is broad. Hansen teaches instructions that specify operand registers, a control register, and other information 

Conclusion
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/William B Partridge/Primary Examiner, Art Unit 2183